Title: To Thomas Jefferson from J. Louis Fernagus De Gelone, 13 July 1821
From: Gelone, J. Louis Fernagus De
To: Jefferson, Thomas


 Sir.
N. York
July 13. 1821.
I wish you a good health, and I expect that you have been well Since I had the honour to receive your last letter. Please to excuse me for my bad writing: I cut my thumb through, in gardening.A Book of which You will find the—title inside, arrived lately from England, I mean five or six days ago. I looked at it. there is but one copy in boards, fine paper, Celestial planisphere, tables of Logarithms. The volume is of from 500 to 600 pages. price $7.—deduction to a book-seller, 20 per centum.As I always desire to please and to Serve you, even without any profit, You May have the book by writing directly to Mr Blunt Water Street, who will forward it to you at once. however, he would charge you the full price. If you, Sir, desire to have the book, I will have—the honour to Send it to you, the deduction Taken off included. the price on the back is 18 Shillings Sterling.Please to Send me your orders for any thing.Most Devoutedly Sir. Your Most humble & obedient ServantFernagus De Gelone